Citation Nr: 9921807
Decision Date: 08/04/99	Archive Date: 09/09/99

DOCKET NO. 96-29 185               DATE AUG 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for viral gastroenteritis.

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a dental
condition.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

C. Hancock, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1977 to September
1980.

This appeal comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions by the Department of Veterans Affairs
(VA) Regional Office (RO) in New Orleans, Louisiana.

The veteran in his VA Form 9, Appeal to Board of Veterans' Appeals,
indicated his desire to have a hearing before a member of the Board
at the RO. However, in a Statement in Support of Claim, dated in
July 1997, he requested that his Travel Board hearing be canceled.

REMAND

Initially, it is noted that the RO previously denied the veteran
service connection for a dental condition in March 1994, finding
the claim to be not well-grounded. The veteran was notified of this
decision in March 1994. He submitted a Notice of Disagreement in
March 1994. The RO supplied the veteran a Statement of the Case
(SOC) in May 1994. The veteran was informed by VA by letter dated
in February 1996 that, as he did not respond to the May 1994 SOC,
his March 1994 denial of service connection had become final one
year from the date in which he was notified of the decision.
Accordingly, the issue before the Board is whether new and material
evidence has been submitted to reopen a claim of entitlement to
service connection for a dental condition.

In this regard, in February 1996, the RO determined that the
veteran's claim for a dental condition requiring the extraction of
five teeth was not well grounded. The

2 -                                                               

veteran perfected his appeal regarding that decision. However, it
is noted that the SOC mailed to the veteran in May 1996 did not
inform the veteran of the pertinent laws and regulations regarding
whether new and material has been submitted in order to reopen his
claim of entitlement to service connection for a dental condition.
As such, pursuant to this Remand, the veteran should be furnished
the appropriate laws and regulations.

The Board further notes that during the course of the veteran's
appeal he has changed service representatives. He is currently
represented by the Disabled American Veterans (DAV). A review of
the record does not reflect that his representative at the RO level
had an opportunity to review the file and to submit VA Form 1-646,
Statement of Accredited Representative in Appealed Case.

In order to ensure that the veteran's right of due process, the
case is REMANDED to the RO for the following:

1. The RO should furnish the veteran the appropriate release of
information forms in order to obtain copies of all VA and private
medical records (not already of record) pertaining to treatment for
his gastrointestinal disorder and dental condition since the time
of his service separation. The veteran should also be informed that
he has the opportunity to submit additional evidence and arguments
in support of his claims. Quarles v. Derwinski, 3 Vet. App. 129,
141 (1992).

2. Thereafter the RO should readjudicate the issues in appellate
status, to include whether new and material evidence has been
submitted to reopen a claim of entitlement to service connection
for a dental condition per Hodge v. West, 155 F.3d 1356 (Fed. Cir.
1998).

3 - 

3. The RO should ensure that the representative has the opportunity
to review the claims folder and to submit a VA Form 1-646.

If the benefits sought are not granted, the veteran and his
representative should be furnished a Supplemental Statement of the
Case, which included the appropriate law and regulations regarding
the criteria require to reopen a final disallowed claim, and an
opportunity to respond. Thereafter, the case should be returned to
the Board for appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

4 -

